tcmemo_2007_73 united_states tax_court martin and sharon smith petitioners v commissioner of internal revenue respondent docket no 3876-05l filed date wendy s pearson terri a merriam jennifer a gellner jaret r coles and asher b bearman for petitioners thomas n tomashek and gregory m hahn for respondent wendy s pearson pearson terri a merriam merriam jennifer a gellner gellner and jaret r coles entered their appearances in this case by subscribing the petition commencing this proceeding see rule a unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the applicable versions of the internal_revenue_code asher b bearman entered his appearance on date and withdrew on date pearson and gellner withdrew from the case on oct and date respectively memorandum findings_of_fact and opinion laro judge petitioners martin smith smith and sharon smith petitioned the court under sec_6330 to review the determination of respondent’s office of appeals appeals sustaining a proposed levy related to petitioners’ assessed federal_income_tax liability inclusive of additions to tax penalties and interest for and that liability totaled dollar_figure petitioners argue that the proposed levy is improper because they argue appeals was required to accept their offer to pay dollar_figure to compromise their assessed and unassessed federal_income_tax liability inclusive of additions to tax penalties and interest for through petitioners estimate that liability to total dollar_figure we decide whether appeals abused its discretion in rejecting petitioners’ offer we hold it did not petitioners also dispute a determination by appeals concerning their liability for increased interest under sec_6621 as to this dispute the parties agreed to be bound by a final_decision in ertz v commissioner docket no 20336-04l which involved a similar issue on date the court held in ertz v commissioner tcmemo_2007_15 that the court lacks jurisdiction to decide the issue to which the parties agreed to be bound on the basis of ertz v commissioner supra we shall dismiss for lack of jurisdiction the portion of this case that concerns petitioners’ liability for increased interest under sec_6621 findings_of_fact the parties filed with the court stipulations of fact and accompanying exhibits the stipulated facts are found accordingly petitioners are husband and wife and they resided in tucson arizona when their petition was filed on their federal_income_tax returns beginning in petitioners claimed losses and credits from their investment in several partnerships organized and operated by walter j hoyt iii hoyt the partnerships were subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 hoyt was convicted on criminal charges relating to the promotion of these partnerships petitioners’ claim to the partnerships’ losses and credits resulted in the underreporting of their personal and federal income taxes on date respondent mailed to petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing the notice informed petitioners that respondent proposed to levy on their property to collect amounts owed as to their and federal income taxes all of these amounts were attributable to the just referenced underreporting of income the notice advised petitioners that they were entitled to a hearing with appeals to review the propriety of the proposed levy on date petitioners requested the referenced hearing with appeals the request asserted in relevant part that the proposed levy was inappropriate because petitioners were entitled to compromise their liability on account of effective tax_administration given they claimed that the hoyt partnership cases were longstanding and petitioners were the unwitting victims of fraud perpetrated by hoyt interest was required to be abated under sec_6404 an issue petitioners noted then pending before the court_of_appeals for the sixth circuit in 389_f3d_601 6th cir affg tcmemo_2003_138 the commissioner’s imposition of tax-motivated interest for through was inappropriate given the facts of the case and petitioners were not given an opportunity to be heard during the examination of the hoyt partnerships in that they claimed they were represented by hoyt who had an impermissible conflict of interest and was thus incapable of representing them properly on date nancy driver driver a settlement officer in appeals contacted petitioners with respect to their request by mailing a letter to merriam petitioners’ representative as stated on a power_of_attorney the letter a copy of which was mailed to petitioners stated that driver would contact petitioners to schedule the hearing and asked petitioners to tender the following items to driver before the hearing so that she could explore a resolution your proposal to resolve the outstanding balance any documentation supporting your position on any issue you wish to discuss completed and signed form 433-a collection information statement for wage earners and self-employed individuals along with supporting documentation completed and signed form 433-b collection information statement for businesses along with supporting documentation this is required only if you own or have interest in a business the letter stated that petitioners should provide the referenced information to driver by date pursuant to the request of gellner who was also listed in a power_of_attorney as petitioners’ representative driver extended the date date until date on date petitioners submitted to driver four letters with accompanying exhibits a signed and completed form_656 offer_in_compromise with an accompanying payment of a related dollar_figure fee and a signed and completed form 433-a with supporting documentation through this submission petitioners offered to pay the commissioner dollar_figure to compromise what they estimated was their dollar_figure assessed and unassessed federal_income_tax liability inclusive of additions to tax penalties and interest for through each of the four letters included in the submission related to a different topic designated by petitioners as such the four topics being a presentation of the facts and arguments related to the hearing including an explanation of the offer amount and medical and retirement considerations a delay in the determination and assessment of their liabilities due to the criminal investigation of hoyt effective tax_administration and tax-motivated interest under sec_6621 the form_656 was signed by each petitioner on date and stated that petitioners were making their offer-in-compromise on the grounds of effective tax_administration and doubt as to collectibility the form 433-a was signed by each petitioner on date and reported that petitioners owned the following assets with a current value net of reported liabilities of dollar_figure checking account dollar_figure money market account ira sec_1 vanguard big_number zurich big_number big_number stock of ge motorola big_number vehicles ford ranger big_number less loan balance big_number big_number mercury grand marquis big_number big_number form 433-a states that each asset reported on the form should be valued at its current value defined on the form as the amount you could sell the asset for today home2 big_number less mortgage loan balance big_number big_number big_number the reported values of the iras individual_retirement_accounts equal percent of their account balances petitioners reported the lesser values to reflect their liability for income_tax on a liquidation of the accounts the reported value equals the home’s assessed value the form 433-a reported that petitioners had no disposable income listing that their monthly income totaled dollar_figure and their monthly living_expenses totaled dollar_figure the income was reportedly attributable to smith’s receipt of social_security and or a pension the living_expenses were reportedly attributable to the following items food clothing and miscellaneous dollar_figure housing and utilities big_number transportation health care taxes income and fica life_insurance attorney fees big_number the form 433-a reports that petitioners’ monthly payment on their mortgage loan was dollar_figure and that they were required to make these payments until the form 433-a reports that petitioners’ monthly payment on their car loan was dollar_figure petitioners told driver that they were experiencing the listed expenses reported as totaling dollar_figure actually total dollar_figure petitioners’ federal_income_tax return reported that they had dollar_figure of adjusted_gross_income and dollar_figure of taxable_income various medical complications and were required to take various prescription and other medications petitioners never claimed to driver that the monthly cost of these complications and medications exceeded their reported monthly health care costs these attorney fees are apparently related to this litigation by way of a letter dated date driver notified petitioners that she had scheduled their hearing requested by petitioners as a telephonic hearing for date the letter also stated that driver had learned from third parties that petitioners apparently owned certain assets which were not reported on their form 433-a specifically an ira valued at dollar_figure with indianapolis life_insurance_company indianapolis life two lots of real_estate sited in apache county arizona and one lot of real_estate sited in pima county arizona in reply to the letter’s request that petitioners explain why the referenced assets were not included on the form 433-a petitioners on date acknowledged that they owned the ira with indianapolis life and the lots of real_estate and that they had left those assets off of their form 433-a petitioners stated in the letter that the ira had been overlooked in preparing the form 433-a petitioners stated in the letter that they had forgotten about the three unreported lots which they stated were worthless on date driver held the scheduled hearing with petitioners’ counsel at that time smith and his wife were and years old respectively driver made the following calculation in determining that petitioners’ net realizable equity in assets was dollar_figure assets and liabilities reported on form 433-a iras vanguard big_number zurich big_number big_number stock of ge motorola big_number home big_number less mortgage loan balance big_number big_number big_number other assets ira indianapolis life big_number lots in apache and pima counties big_number big_number net realizable equity in assets big_number this amount equals percent of the dollar_figure balance in this account as of date this amount equals dollar_figure less than the total assessed values of these lots driver calculated petitioners’ reasonable collection potential to be dollar_figure the same amount as their net realizable equity in assets in other words driver determined that petitioners had no disposable income on date appeals issued petitioners the notice_of_determination sustaining the proposed levy as to and the notice reflects driver’s conclusion that petitioners’ offer of dollar_figure was inadequate under the applicable guidelines and that the proposed levy balances the need for the efficient collection_of_taxes with the concern that the proposed levy be no more intrusive than necessary as to the former conclusion the notice states taxpayers challenged the proposed enforcement collection action by levy taxpayers submitted an offer_in_compromise doubt as to collectibility and effective tax_administration in the amount of dollar_figure during the cdp proceedings the oic was not an acceptable collection alternative and was rejected taxpayers did not disclose all assets on the collection information statements attached to the offer they did not disclose assets which constituted about of their net realizable equity by not disclosing their complete financial status this appeals officer is concerned about their good_faith effort to resolve this matter they were not forthcoming in establishing their financial status this appeals officer concluded the offer should not be accepted under doubt as to collectibility because taxpayers have sufficient assets to pay the assessed liability further the offer should not be accepted under effective tax_administration as it would undermine compliance by taxpayers with the tax laws taxpayers included in the offer years that have unresolved tefra issues thus the liability has not been assessed during the collection_due_process proceedings taxpayers did not resolve the years with tefra issues by entering into settlement agreements taxpayers did not propose any other acceptable collection alternatives taxpayers declined to pay the outstanding liability the proposed collection enforcement action by levy is valid and appropriate the notice further states the proposed collection action by levy balances the need for the efficient collection_of_taxes with the concern that collection action be no more intrusive than necessary taxpayer sic did not propose any acceptable collection alternatives the notice_of_determination also addresses the other claims made by petitioners in their request for a hearing in support of their assertion that the proposed levy was inappropriate first the notice notes that the court_of_appeals for the sixth circuit held in 389_f3d_601 6th cir that the taxpayer was not entitled to an abatement of interest second the notice states that petitioners never established that their facts did not support the imposition of interest under sec_6621 third the notice indicates that petitioners never discussed at the hearing their claim that they were not given an opportunity to be heard during the examination and hence that driver considered that issue to be abandoned opinion this case is yet another in a long list of cases brought in this court involving respondent’s proposal to levy on the assets of a partner in a hoyt partnership to collect federal income taxes attributable to the partner’s participation in the partnership in each of the other prior cases all of which were brought by merriam as either counsel or co-counsel this court has sustained respondent’s right to levy on the assets of the petitioning taxpayer or in the case of joint returns the petitioning taxpayers see hansen v commissioner tcmemo_2007_56 catlow v commissioner tcmemo_2007_47 estate of andrews v commissioner tcmemo_2007_30 freeman v commissioner tcmemo_2007_28 johnson v commissioner tcmemo_2007_29 abelein v commissioner tcmemo_2007_24 hubbart v commissioner tcmemo_2007_26 carter v commissioner tcmemo_2007_25 ertz v commissioner tcmemo_2007_15 mcdonough v commissioner tcmemo_2006_234 lindley v commissioner tcmemo_2006_229 blondheim v commissioner tcmemo_2006_216 clayton v commissioner tcmemo_2006_188 keller v commissioner tcmemo_2006_166 barnes v commissioner tcmemo_2006_150 as was equally true as to the taxpayers in many of those prior cases petitioners here made a lowball offer to appeals to compromise their tax debt and now argue in this court that appeals’s rejection of their offer was an abuse_of_discretion because generally speaking they claim that the appeals officer did not appreciate the specifics of their case where an underlying tax_liability is not at issue in a case invoking our jurisdiction under sec_6330 we review a determination of appeals for abuse_of_discretion see 114_tc_604 we reject the determination of appeals only if the determination was arbitrary capricious or without sound basis in fact or law see 126_tc_237 125_tc_301 affd 469_f3d_27 1st cir where we decide the propriety of appeals’s rejection of an offer-in-compromise as we do here we review the reasoning underlying that rejection to decide whether the rejection was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of appeals and we do not decide independently the amount that we believe would be an acceptable offer-in-compromise see murphy v commissioner supra pincite fowler v commissioner tcmemo_2004_163 fargo v commissioner tcmemo_2004_13 affd 447_f3d_706 9th cir nor do we usually consider arguments issues or other matters raised for the first time at trial but we limit ourselves to matter brought to the attention of appeals see murphy v commissioner supra pincite 118_tc_488 e vidence that a taxpayer might have presented at the sec_6330 hearing but chose not to is not admissible in a trial conducted pursuant to sec_6330 because it is not relevant to the question of whether the appeals officer abused her discretion murphy v commissioner supra pincite in 125_tc_301 affd 469_f3d_27 1st cir the court declined to include in the record external evidence relating to facts not presented to appeals the court distinguished 123_tc_85 revd 439_f3d_455 8th cir and held that the external evidence was inadmissible in that it was not continued sec_6330 allows a taxpayer to offer to compromise a federal tax debt as a collection alternative to a proposed levy sec_7122 authorizes the commissioner to prescribe guidelines to determine when a taxpayer’s offer-in- compromise should be accepted the applicable regulations sec_301_7122-1 proced admin regs list three grounds on which the commissioner may accept an offer-in-compromise of a federal tax debt these grounds are doubt as to liability doubt as to collectibility and to promote effective tax_administration sec_301_7122-1 and proced admin regs petitioners argue in brief that appeals acting through driver abused its discretion by not accepting their offer to compromise their tax_liability on the ground of effective tax_administration in that they assert driver did not adequately continued relevant to the issue of whether appeals abused its discretion in a memorandum that petitioners filed with the court on date pursuant to an order of the court directing petitioners to explain the relevancy of any external evidence that they desired to include in the record of this case petitioners made no claim that they had offered any of the external evidence to driver instead as we read petitioners’ memorandum in the light of the record as a whole petitioners wanted to include the external evidence in the record of this case to prove that driver abused her discretion by not considering facts and documents that they had consciously decided not to give to her consistent with murphy v commissioner supra we sustained respondent’s relevancy objections to the external evidence consider the specifics of their case the commissioner may compromise a tax_liability to promote effective tax_administration when collection of the full liability will create economic hardship and the compromise would not undermine compliance with the tax laws by taxpayers in general see sec_301_7122-1 iii proced admin regs if a taxpayer does not qualify for effective tax_administration compromise on grounds of economic hardship the regulations also allow the commissioner to compromise a tax_liability to promote effective tax_administration when the taxpayer identifies compelling considerations of public policy or equity see sec_301_7122-1 proced admin regs driver considered all of the evidence submitted to her by petitioners and she applied the guidelines for evaluating an offer-in-compromise to promote effective tax_administration she determined that petitioners’ offer was unacceptable because among other reasons they were not forthcoming in establishing petitioners’ posttrial opening brief also states as an issue the question of whether appeals abused its discretion by rejecting petitioners’ request for an offer-in-compromise on the ground of doubt as to collectibility the brief does not however advance any direct argument on this issue stating instead that the resolution of the issue is controlled by our decision on petitioners’ claim of effective tax_administration we consider petitioners to have waived any independent claim of error related to appeals’s rejection of their offer-in-compromise on the ground of doubt as to collectibility and limit our discussion to appeals’s rejection of petitioners’ offer-in- compromise on the ground of effective tax_administration their financial status and acceptance of the offer would undermine compliance with the tax laws by taxpayers in general she determined that petitioners’ offer to pay dollar_figure was unacceptable because they had the financial wherewithal to pay more than that amount driver’s ultimate determination to reject petitioners’ dollar_figure offer-in-compromise was not arbitrary capricious or without a sound basis in fact or law and it was not abusive or unfair to petitioners her determination was based on a reasonable application of the guidelines which we decline to second-guess see 124_tc_165 affd 454_f3d_782 8th cir in their posttrial opening brief petitioners essentially make four arguments in advocating a contrary result first petitioners argue that driver did not adequately consider their unique facts and circumstances we disagree driver reviewed and considered all information given to her by petitioners on the basis of the facts and circumstances of petitioners’ case as gleaned from that information as well as learned from other information obtained during her independent analysis driver determined that petitioners’ offer did not meet the applicable guidelines for acceptance of an offer-in-compromise to promote effective tax_administration because acceptance of that offer would undermine compliance with the tax laws by taxpayers in general we find no abuse_of_discretion in that determination nor do we find that driver inadequately considered the information given to her by petitioners driver accepted all of the values for assets liabilities income and expenses given to her by petitioners on their form 433-a and she only increased the value of petitioners’ total assets to take into account the unreported assets which she uncovered during her independent analysis indeed even in the case of the unreported assets driver’s valuation of those assets did not significantly depart from petitioners’ valuation of those assets we find that driver gave thorough consideration to all of petitioners’ claims in the light of all of the facts that were communicated to her by petitioners or were otherwise learned by her from other sources as petitioners view this issue the opinion of the court_of_appeals for the ninth circuit in 447_f3d_706 9th cir requires that appeals accept their dollar_figure offer because they claim their investment in the hoyt partnerships was not purely tax motivated they were victims of hoyt’s fraud and respondent and hoyt caused a significant delay in the resolution of respondent’s examinations of the hoyt partnerships we do not read fargo v commissioner supra as petitioners’ sole dispute with driver’s valuation of their assets relates to the unreported lots which petitioners contend had no value we cannot fathom that the lots had no value whatsoever and we do not believe that it was an abuse of driver’s discretion to value each lot at a minimal average value of dollar_figure broadly as petitioners fargo does not support their claim that appeals was automatically required to accept petitioners’ bargain-basement offer of dollar_figure it cannot be gainsaid that a significant motivation of their investment in the hoyt tax_shelters was to realize tax savings petitioners also argue that their offer was required to be accepted because they adequately demonstrated that they will suffer economic hardship if required to pay their assessed tax_liability in full to this end petitioners state driver ignored both their medical issues and their age and retirement status in making her determination and it is reasonably foreseeable that they will need all of their home equity and retirement assets to compensate for this shortfall and to use for their care and support in the future by petitioners’ count their monthly income is exceeded by their monthly expenses creating a deficit of dollar_figure ie monthly income of dollar_figure less monthly living_expenses of dollar_figure and driver’s analysis requires that they liquidate all of their retirement accounts and home equity in order to pay their tax_liability we disagree with petitioners that they have demonstrated that requiring them to pay more than dollar_figure towards their assessed tax_liability will result in an economic hardship the even if they had shown economic hardship a compromise on the basis of effective tax_administration will not be made if it continued record establishes that driver when she made her determination did know the specifics of petitioners’ age and financial status including the amount and sources of petitioners’ income and that she accepted the amount of the monthly medical_expenses reported to her by petitioners on their form 433-a driver was not required on her own initiative to increase arbitrarily the amount of those reported medical_expenses to reflect the possibility that petitioners would incur additional medical costs in the future see fargo v commissioner supra pincite driver’s analysis focused on petitioners’ dollar_figure assessed liability and petitioners’ net realizable equity in assets was dollar_figure an amount that exceeds petitioners’ assessed liability by dollar_figure we do not consider appeals to have abused its discretion by rejecting petitioners’ claim that they will suffer an economic hardship if required to pay more than their dollar_figure offerdollar_figure continued would undermine compliance with the tax laws by taxpayers in general see sec_301_7122-1 proced admin regs and driver determined that petitioners failed to meet that essential requirement petitioners argue that driver’s analysis is flawed in that she considered only their assessed tax_liability and not their assessed and unassessed tax_liability in that driver concluded that petitioners’ offer of dollar_figure in compromise of their dollar_figure assessed tax_liability was unacceptable petitioners have not explained to our satisfaction how increasing the stated assessed liability almost threefold to reflect the amount of the unassessed liability would then make their offer continued second petitioners argue that public policy demands that their offer-in-compromise be accepted because they were victims of fraud we disagree while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two illustrative examples see sec_301_7122-1 examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case see speltz v commissioner f 3d pincite unlike the exceptional circumstances exemplified in the regulations petitioners’ situation is neither unique nor exceptional in that petitioners’ situation mirrors that of numerous taxpayers who claimed tax_shelter deductions in the 1980s and 1990s obtained the tax advantages promptly forgot about their investment and now realize that paying their taxes may require a change_of lifestyledollar_figure continued acceptable of course the examples in the regulations are not meant to be exhaustive and petitioners’ situation is not identical to that of the taxpayers in 447_f3d_706 9th cir affg tcmemo_2004_13 regarding whom the court_of_appeals for the ninth circuit noted that no evidence continued we also agree with driver that compromising petitioners’ case on grounds of public policy or equity would not promote effective tax_administration while petitioners portray themselves as victims of hoyt’s alleged fraud and respondent’s alleged delay in dealing with hoyt they take no responsibility for their tax predicament we cannot agree that acceptance by respondent of petitioners’ dollar_figure offer to satisfy their estimated dollar_figure tax_liability would enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue involves a tax_shelter reducing the risks of participating in tax_shelters would encourage more continued was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in hoyt’s shelters to be culpable of negligence see eg keller v commissioner tcmemo_2006_131 nor prevented the courts of appeals for the sixth ninth and tenth circuits from affirming our decisions to that effect in 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 and 439_f3d_1243 10th cir affg tcmemo_2004_275 taxpayers to run those risks thus undermining rather than enhancing compliance with the tax lawsdollar_figure third petitioners argue that driver failed to balance efficient collection with the legitimate concern that collection through the proposed levy be no more intrusive than necessary we disagree driver thoroughly considered this balancing issue on the basis of the information and proposed collection alternative offer-in-compromise given to her by petitioners she concluded that the proposed levy action was an appropriate means for collecting the liabilities at issue she thoroughly considered petitioners’ arguments for accepting their offer-in- compromise and she rejected the offer only after concluding that petitioners could pay more of their tax_liability than the dollar_figure they offered cf internal_revenue_manual sec_5 when hardship criteria are identified but the taxpayer does not offer an acceptable amount the offer should not be recommended for acceptance nor does the fact that petitioners’ case may be longstanding overcome the detrimental impact on voluntary compliance that could result from respondent’s accepting petitioners’ offer-in-compromise an example in internal_revenue_manual sec_5 implicitly addresses the longstanding issue there the taxpayer invested in a tax_shelter in thereby incurring tax_liabilities for through he failed to accept a settlement offer by respondent that would have eliminated a substantial portion of his interest and penalties although the example which is similar to petitioners’ case in several respects would qualify as a longstanding case by petitioners’ standards the offer was not acceptable because acceptance of it would undermine compliance with the tax laws fourth petitioners argue that driver inappropriately failed to consider whether they qualified for an abatement of interest for reasons other than those described in sec_6404 we disagree we find nothing to suggest that driver believed that petitioners’ sole remedy for interest abatement in this case rested on the rules of sec_6404 in fact regardless of the rules of sec_6404 driver obviously would have abated interest in this case had she agreed to let petitioners compromise their liability by paying less than the amount of interest included within that liability all the same we find no basis in the evidence for an abatement of interest nor any abuse_of_discretion by driver in denying their request for abatement cf 389_f3d_601 6th cir we hold that appeals acting through driver did not abuse its discretion in rejecting petitioners’ dollar_figure offer-in- compromise in so holding we express no opinion as to the amount of any compromise that petitioners could or should be required to pay or that respondent is required to accept the only issue before us is whether appeals abused its discretion in refusing to accept petitioners' specific offer-in-compromise in the amount of dollar_figure see speltz v commissioner t c pincite we have considered all arguments made by petitioners for a contrary holding and we have found those arguments not discussed herein to be without merit an appropriate order and decision will be entered
